Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Amendment
The amendment filed on 06/29/2022 has been entered into this application. Claims 15 have been added.

Information Disclosure Statement
The information disclosure statement filed on 04/25/2022 has been entered and considered by the examiner.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marciante et al. (2009/0072811 A1, previously cited reference).

Regarding claims 1 and 9, Marciante discloses a passive pulse replication device/method (figs. 1, 5 and 6) for passively converting a single uncharacterized pulse signal (517 generated from a laser (515) into a chain of replica pulse signals (see abstract), the passive pulse replication device (figs. 5 and 6) [pars. 0026, 0037] comprising:
a plurality of fully optical means (i.e. fiber-optic replicator) capable of replicating the single uncharacterized pulse signal is expressly discloses in the (fig. 1) an exemplary system that includes a multi-stage, passive pulse replicator architecture 100, wherein the plurality of fully optical means are arranged to operate successively upon the single uncharacterized pulse signal, and a pulse replication stage [pars 0028, 0033, 0036-38] comprising:
an input node an input port (106) for receiving an incident pulse signal (optical pulse 108) and first splitter stage 102-1 is arranged to divide the incident pulse signal into a first pulse signal following a first signal pathway included in the delay fiber 104-1 path and a second pulse signal following a second signal pathway included in the fiber 102-1 path; the first signal pathway configured to apply a first temporal delay through delay fiber 104-1 to the first pulse signal with respect to the second pulse signal included in the second without delay fiber [pars. 0026-27], as can be seen in fig. 1; 
an output node (included in output port 110) arranged to combine the first and second pulse signals from the first and the second signal pathway included in the Multiple split/recombine stages 102-m into a single signal pulse train, wherein the input node is configured to divide the uncharacterized pulse signal along the first (i.e. included in the delay fiber 104-1 path) and the second signal pathways included in the fiber 102-1 path so that amplitude characteristics of the first pulse signal passing along the first signal pathway are different to the amplitude characteristics of the second pulse signal passing along the second signal pathway such that the output node receives temporally separated pulse signals of increasing amplitude intensity [pars. 0026-40], as depicted in (figs. 1-9).
For the purpose of clarity, the method claim 9 is taught/suggested by the functions shown/stated/set forth with regards to the apparatus/device claim 1 as rejected above as being anticipated by Marciante.
As to claims 2 and 3, Marciante also discloses at least one intermediate node (is included in the multiple split/recombine stages 102.sub.m) arranged to intersect the first and second signal pathway and divide the pulse signals, wherein the first or the second signal pathway that is included in plurality of delay fiber 104.sub.1, 104.sub.2, . . . 104.sub.m is configured to apply at least a second temporal delay (claim 2); and wherein the at least one intermediate node (i.e. that is included in the multiple split/recombine stages 102.sub.m) is configured to further divide the pulse signal so that the amplitude characteristics of the pulse signals passing along the first signal pathway and the pulse signals passing along the second signal pathway that is included in plurality of splitter stages 102.sub.1, 102.sub.2, . . . 102.sub.m are further varied with respect to each other [pars. 0026-40] (claim 3).
 As to claims 4-5 and 11-12, Marciante also discloses wherein the uncharacterized pulse signal (517 generated from a laser (515)) comprises an optical pulse signal (claims 4 and 11); and wherein the uncharacterized pulse signal (517 generated from a laser (515) comprises a laser pulse signal (claims 5 and 15) [pars. 0013, 0026, 0037].
As to claims 6, and 13-14, Marciante also discloses limitations such as wherein the uncharacterized pulse signal comprises an electrical signal (claim 6); wherein the received pulse signal comprises an electrical pulse (claim 13); and further comprising converting the electrical pulse into an optical pulse (claim 14) is anticipated by Marciante disclosure that the device/method (fig. 5) can be used to determine the pulse shape of electrical pulses by initially converting the electrical pulse into an optical pulse, [pars. 0036-37].
As to claims 7-8 and 10, Marciante also discloses a measuring apparatus photodiode/an oscilloscope (or a digitizer) configured to receive the signal pulse train (claim 7) and/or sending the consolidated signal train to a measuring apparatus photodiode/an oscilloscope (or a digitizer) (claim 10), and wherein the measuring apparatus is an oscilloscope photodiode/an oscilloscope (or a digitizer) (claim 8) [pars. 0007, 0029, 0035 and 0044].
	As to claim 15, Marciante also discloses at least one or more further successive replication stage, a quantity of replica pulse signals being exponentially (i.e. increasing by large amounts) proportional to the number of replication stages (see abstract) [pars. 0010, 0026-40]

Response to Arguments
Applicant’s arguments/remarks, filed on 06/29/2022, with respect to claim(s) have been considered but are moot because the arguments do not apply to the new ground(s) rejection(s) used in the current rejection.

Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art passive pulse replication device/method.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886